DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent India Application No. 201941050992, filed on 10 December 2019.

Allowable Subject Matter
Claims 4-8, 16-20, and 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-11, 13-15, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US 2015/0016462 A1) (hereinafter as Zhou).

Regarding Claim 1. A management node (access server device) comprising:
a storage device to store network device information associated with a plurality of network devices and physical hosts in a datacenter, wherein the network device information comprises at least 
a processor operable with the storage device (network device(s) include processor and memory, pars [0084-0085] and [0092]); and
 memory coupled to the processor (network device(s) include processor and memory, pars [0084-0085] and [0092]), wherein the memory comprises a network topology generation unit to:
 determine adjacency between the plurality of network devices in the datacenter using the routing information and/or media access control (MAC) address information associated with the plurality of network device (next hop adjacency information for forwarding the message, according to the first destination IP address, second destination MAC address, second destination VLAN ID and second destination device ID. This may involve looking up the second destination device ID in the next hop adjacency information. The next hop adjacency information may be established based on L2VPN forwarding information of the edge network, which represents the global topology of the networks, par [0041]); and 
generate a network topology including a network path between a source endpoint and a destination endpoint using the adjacency between the plurality of network devices (single combined table may be created to include the global host information, layer 3 host route forwarding information and next hop adjacency information, par [0043] and to facilitate traffic forwarding to a recipient on an external network via a gateway device, each access server device may further establish default routing information, par [0078]).

determine a first route of a plurality of routes associated with a first network device of the plurality of network devices using the routing information; when the first route is an indirect route, determine adjacency between the first network device and a second network device using the routing information associated with the first network device; and when the first route is a direct route, determine the adjacency between the first network device and a third network device using the MAC address information associated with the first network device ((single combined table may be created to include the global host information, layer 3 host route forwarding information and next hop adjacency information, par [0043], and each device receives the next hop adjacency information through IGP, and establishes local next hop adjacency information. Entries of the next hop adjacency information (330 in FIG. 3) may be in the form of (Destination device ID, MAC address of next hop device, VLAN ID of next hop device, Outgoing interface of next hop device, par [0069]).

Regarding Claim 3. Zhou teaches the management node of claim 2, wherein the network topology generation unit is to determine the adjacency between the plurality of network devices by repeating the steps of claim 2 for each route associated with the first network device and remaining network devices having the routing information, (each device receives the next hop adjacency information through IGP, and establishes local next hop adjacency information. Entries of the next hop adjacency information (330 in FIG. 3) may be in the form of (destination device ID, MAC address of next hop device, VLAN ID of next hop device, Outgoing interface of next hop device, par [0069]).

Regarding Claim 9. Zhou teaches the management node of claim 1, wherein each of the plurality of network devices is a layer 3 device or a layer 2 device (Internal layer 2 traffic forwarding is by way of 

Regarding Claim 10. Zhou teaches the management node of claim 9, wherein the layer 3 device is a router, brouter, or layer 3 switch, and wherein the layer 2 device is a layer 2 switch, bridge, modem, or network card(Internal layer 2 traffic forwarding is by way of L2VPN forwarding between physical devices. Layer 2 and layer 3 forwarding is performed via the edge network, par [0002]).

Regarding Claim 11. Zhou teaches wherein the source endpoint and the destination endpoint comprise the physical hosts, virtual machines, and containers (access server devices that connect servers or host devices, par [0018]).

Regarding Claims 13-15, these method claims comprise limitations substantially the same, as those discussed in claims 1-3 above, same rationale of rejection is applicable.

Regarding Claims 21-23, these non-transitory machine-readable storage medium claims comprise limitations substantially the same, as those discussed in claims 1-3 above, same rationale of rejection is applicable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou and in further view of Riggins et al. (US 7,380,025) (hereinafter as Riggins).

Regarding Claim 12. Zhou teaches the management node of claim 1 as disclosed above.
Zhou does not explicitly teach wherein the storage device comprises:
a searchable database to store the configuration information and the operational information associated with the plurality of network devices and the physical hosts.
However, Riggins in a similar field of endeavor discloses a method and apparatus providing role-based configuration of a port of a network element including:
a searchable database to store the configuration information and the operational information associated with the plurality of network devices and the physical hosts  (a CDP database for locally storing information describing all immediately adjacent Layer 2 devices, software in the device can query the CDP database to determine the identity of neighbors. The CDP database in a device may contain information about more than one neighbor for a given port, col.6, lines 6-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Riggins in Zhou to enable a store and search mechanism for configuration information associated with the plurality of network devices and physical hosts. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Zhou/Riggins to improve an automated way to configure ports of 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Monday-Friday 10:30 AM-6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER PARRY can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.